DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 30 March 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-4 and 7-16 are pending.
Claims 5 and 6 are cancelled.
Claims 11-14 are withdrawn.
Claims 1-4, 7-10, and 15-16 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-4, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 105213298 A, cited on IDS dated 03/18/2021; citations below from translation provided by EPO; of record), in view of Wang (CN 108939079 A, cited on IDS dated 03/18/2021; citations below from translation provided by EPO; of record) and Turchetti (EP 2666517 A1, cited on IDS dated 03/18/2021).
Claim 1 recites a leave-on oral care composition comprising hyaluronic acid or a salt thereof; a polyacrylic acid; an additional polymer; allantoin; and water, wherein the oral care composition is substantially free of abrasives and is a leave-on composition.
Zhu teaches an oral care gel comprising water, carbomer (polyacrylic acid), glycerol, and sodium hyaluronate. Zhu teaches the composition comprises a range of hyaluronate of mw 3000-10,000 amu, namely from 1×10-4 to 4×10-3 mol /kg, an amount that lies within the claimed range (pgs 12-13, claims 2 and 3). 
Zhu teaches polyacrylic acid in an amount of 0.8-2.2% (Abstract), within the recited ranges of claims 1 and 3. 
Zhu teaches an amount of water of 70%-95% of the total weight of the gel composition (Abstract), overlapping the ranges recited in claims 1 and 9. 
For claim 7, Zhu teaches an amount of glycerol of 5-15% of the composition (Abstract), overlapping the claimed range.
It is noted that, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 
For claim 10, Zhu teaches a gel composition (Abstract).
Zhu does not teach the presence of an additional polymer in the composition as recited in claim 1; the presence of allantoin recited in claim 1 or the range recited in claim 4; or the molecular weight for hyaluronic acid recited in claim 3.	Wang and Turchetti teach the missing elements of Zhu.
Wang teaches an oral care composition comprising a caries-prevention agent, a cell adhesion moisturizer, a natural antibacterial and anti-inflammatory agent, and an oral health-care agent (Abstract). Wang teaches the cell adhesion moisturizer may include a hyaluronate and an additional polymer such as chondroitin sulfate (pg 6, [0014]). Wang teaches the chondroitin sulfate is present in an amount of 0.001 to 12.0% (pg 8, [0028]), overlapping the range claimed in claims 1 and 5. 
Regarding the molecular weight of hyaluronic acid recited in claim 1, Wang teaches hyaluronic acid with three different molecular weights of high, medium and low, specifically high molecular weight hyaluronic acid or/and hyaluronate 0.01-4.0, medium molecular weight hyaluronic acid or/and hyaluronate 0.01-6.0, low molecular weight hyaluronic acid or/and hyaluronate 0.01-8.0 (pg 10, [0042]). Wang teaches the low molecular weight hyaluronic acid has a molecular weight of less than 400,000 amu, the medium molecular weight hyaluronic acid has a molecular weight of less than 1,000,000 amu to 1,800,000 amu and the high weight hyaluronic acid has a molecular weight of greater than 2,400,000 amu (pg 11, [0043]-[0045]). Since claim 1 recites a claimed molecular weight range is from about 900,000 daltons to about 5,000,000 and an amount of about 0.1% to about 5%, the teaching of Wang of the molecular weight and amounts of the medium and high molecular weight range hyaluronic acid is considered to overlap the claimed range.
For claims 1 and 4, Wang teaches that allantoin is present in an amount of 0.01% to 2.0% as an antiulcer medication (pg 46, claim 5), within the claimed range.
For claim 8, Wang teaches that Vitamin C, Vitamin E, and Vitamin B5 may be present in the composition (pg 46, claim 4).
For claim 15, Wang teaches toothbrushing prior to administration of the inventive composition (pg 24, [0124]). One of ordinary skill in the art would have been motivated to prepare a kit comprising the inventive composition and toothpaste because the preparation of a kit comprising a toothpaste and an oral care composition is considered well within the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
Turchetti teaches an aqueous liquid oral care formulation that comprises a combination of hyaluronic acid, polyacrylic acid, and a mucoadhesive polymer such as hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, or polyvinylpyrrolidone (pgs 2-3, [0019] and [0020]). One of ordinary skill in the art would recognize hydroxypropyl cellulose, hydroxypropyl methyl cellulose, and hydroxyethyl cellulose as nonionic cellulose derivatives, as recited in claim 1 as amended. Turchetti teaches the mucoadhesive polymer(s) are useful for increasing the degree of adherence of the composition to the buccal mucosa (pg 4, [[0042]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a mucoadhesive polymer such as hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, or polyvinylpyrrolidone as the additional polymer recited in claim 1; include hyaluronic acid comprising the molecular weight recited in claim 1; and adding allantoin as recited in claim 4 to the composition of Zhu. A person of ordinary skill would have been motivated to choose a mucoadhesive polymer such as hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, or polyvinylpyrrolidone as the additional polymer, include hyaluronic acid comprising the molecular weight recited in claim 3, and adding allantoin to the composition of Zhu because Wang teaches that a range of molecular weights of hyaluronic acid, including hyaluronic acid in the claimed molecular weight range, is useful in an oral care composition; Wang also teaches allantoin as an anti-oral ulcer medication’ and Turchetti teaches inclusion of a mucoadhesive polymer such as hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, or polyvinylpyrrolidone increases adhesion of the active agents in the composition to the buccal mucosa and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
 
2) Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (cited above), in view of Wang (cited above), Turchetti (cited above), and Koumans (US 2014/0242005 A1; of record).
The teachings of Zhu, Wang, and Turchetti are discussed above.
For claim 16, the combination of Zhu, Wang, and Turchetti does not teach the claimed kit. 
Koumans teaches the missing element of the combination of Zhu and Wang.
Koumans teaches a kit comprising an oral care composition and an applicator (Fig. 3 and pg 1, [0009]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include the oral care composition of the combination of Zhu, Wang, and Turchetti in the form of a kit with an applicator. One of ordinary skill in the art would have been motivated to prepare a kit comprising the composition with an applicator because Koumans teaches the preparation of a kit comprising a pharmaceutical composition is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 

Obviousness-type Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/899,834 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a composition comprising an amount of each of hyaluronic acid, polyacrylic acid, an additional polymer, and water in amounts overlapping the instantly claimed amounts. Since these limitations read upon the instantly recited limitations, the copending claims read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-16 of copending Application No. 16/899,919 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a composition comprising an amount of each of hyaluronic acid, polyacrylic acid, an additional polymer, and water in amounts overlapping the instantly claimed amounts. Since these limitations read upon the instantly recited limitations, the copending claims read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Reply to Attorney Arguments Dated 11/30/2021

1. Rejection of claims 1-4, 7-10, and 15 under 35 U.S.C. § 103 over Zhu, Wang, and Turchetti 
The applicant alleges that unexpected results disclosed in the specification rebut any prima facie case of obviousness, and demonstrate 
unexpected wound healing through the combination of hyaluronic acid (HA) and allantoin. 
The Examiner acknowledges the arguments and evidence presented with regard to unexpected results, but does not consider them persuasive. The applicant has presented data showing that a composition comprising composition Ex. 1, containing 0.2% HA,  improves the wound healing by increasing cell coverage from 22.5% to 32.2% of the wound area when compared with a composition comprising neither hyaluronic acid or allantoin. The data for composition Ex. 2, containing 0.2% HA and 0.1% allantoin, improves the wound healing by increasing cell coverage even further to 60.3% of the wound area.
Claim 1 recites a composition comprising from about 0.1% to about 10% of hyaluronic acid and allantoin. Claim 4 recites an amount of allantoin in the composition from about 0.01% to about 5%.
Treatment of allegations of unexpected results is discussed in MPEP 716.02. As set forth in MPEP 716.02(a), greater than expected results are evidence of nonobviousness. However, in the instant case, applicant has not demonstrated a greater additive result since no data is presented regarding the effect of allantoin in the absence of hyaluronic acid for treating a wound. As such, it cannot be concluded that a greater than additive effect exists in wound healing from a combination of hyaluronic acid and allantoin.
Furthermore, the applicant has not provided objective evidence that the alleged unexpected results are commensurate in scope with the claimed invention, as required by MPEP 716.02(d). In the instant application, even if the applicant has, arguendo, provided unexpected results for an amount of hyaluronic acid of 0.21%, this is an amount at the very low end of the claimed range. As set forth in MPEP 716.02(d)(II), to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. A showing of only a single data point at the low end of the claimed range of hyaluronic acid (0.21%) is insufficient to demonstrate unexpected results over the claimed range of 0.1% to 10%.

2. Rejection of claim 16 under 35 U.S.C. § 103 over Zhu, Wang, Turchetti, and Koumans 
The applicant argues that Koumans does not cure the alleged defects of Zhu. Since it is the position of the Examiner that the combination of Zhu, Wang, and Turchetti teaches each and every limitations set forth in independent claim 1, and the applicant has not presented further arguments regarding the correctness of the rejection of claim 16, and therefore this rejection is maintained.

3. Non-Statutory Double-Patenting Rejections
 Regarding these rejections, the applicant states: “Upon indication of allowable subject matter but for the non-statutory obviousness-type double patenting rejection, the Applicant will consider filing a terminal disclaimer if still deemed necessary.”  
This response to the Non-Statutory Double-Patenting Rejections is considered improper since it does not distinctly and specifically point out the supposed errors in the examiner’s action. See MPEP 714.02. Thus, the double patenting rejections of record are maintained.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612